DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021, which incorporates the After Final Amendment filed 18 January 2021, has been entered.
This Office Action is responsive to the RCE filed 16 February 2021, which incorporates the After Final Amendment filed 18 January 2021. As directed by the amendment: Claim 1 has been amended, Claims 5 and 8-20 have been cancelled, and Claim 27 has been added.  Thus, Claims 1-4, 6, 7, and 21-27 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim has been amended to recite “the at least two fasteners are disposed at two spots within an outer boundary of the electrical stimulation unit.” This limitation is unclear because it is unclear as to how more than two fasteners (“at least two”) would be disposed at only two spots. Therefore this limitation is indefinite. For purposes of examination, the Examiner will interpret this limitation as being “the at least two fasteners are disposed at at least two different spots within an outer boundary of the electrical stimulation unit”. Claims 2-4, 6, 7, and 21-27 are rejected for depending on Claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al.  (US Publication No. 2011/0264160, previously cited) in view of Woods et al. (US Patent No. 6,609,032, previously cited), further in view of Yu (US Publication No. 2005/0203586, previously cited).
Regarding Claims 1 and 27, Lenz et al. discloses an electrical stimulation system for providing electrical stimulation to a subject's body (Abstract), the system comprising: a wireless controller (2, Fig. 1, 6C, Paragraph 0018, 0021, 0030, 0100), capable of sending one of a plurality of mode signals (controller sending selected modes to unit, Paragraph 0022, 0049, 0041, 0096) and having a control causing the wireless controller to send a selected mode signal (Paragraph 0084, 0092, 0022, 0101, Claim 17), the wireless controller further capable of sending an intensity signal (Paragraph 0031, 0038, 0078, 0086) and having a control causing the wireless controller to send a selected intensity signal (Paragraph 0031, 0038, 0078, 0086); an electrical stimulation unit generating electrical stimulation signals in one of a plurality of modes (Paragraph 0022, 0049, 0041, 0096), at at least two different intensities  (Paragraph 0031, 0038, 0078, 0086), the electrical stimulation unit being responsive to the wireless controller (6, Fig. 3, 6B, 6C, Paragraph 0022, 0026, 0030, 0083, 0100); at least two electrodes (8C, 8D, 8E, 8F, Fig. 3, Paragraph 0083) carried on one side of substrates (8C, 8D, 8E, 8F, Fig. 3, 6B, Paragraph 0083, pads, Paragraph 0026) adapted to be disposed on the surface of the subject’s body in electrical contact with the subject's body (8C, 8D, 8E, 8F, Fig. 6B, Paragraph 0089) spaced apart from the electrical stimulation unit and from each other; at least two fasteners on the other side of the electrode substrates (electrodes 8C, 8D, 8E, 8F connected by fasteners to cables 8I, 8J, 8K, 8L, Fig. 3) and the electrical stimulation unit (Paragraph 0022, 0049, 0041, 0096) electrically connecting the electrical stimulation unit to the at least two electrodes and fasteners (electrodes 8C, 8D, 8E, 8F connected by fasteners to cables 8I, 8J, 8K, 8L, Fig. 3, Paragraph 0026, 0078, 0099) to apply electrical stimulation signals from the electrical stimulation unit to the electrodes applied on the surface of the subject’s body positioned and controlled remotely from the electrical stimulation unit (Paragraph 0026, 0078, 0099), wherein the electrical stimulation unit applies the electrical stimulation signals to the at least two electrodes (Paragraph 0026, 0078, 0099). Lenz et al. does not specifically disclose wherein the wireless controller is capable of sending control signals on any of a plurality of channels, the wireless controller having a control allowing selection of one of the plurality of channels, wherein an indicator on the wireless controller is displayed to indicate that the selected channel is selected,  wherein the selected channel is selected by pressing a channel selecting button on the wireless controller, or wherein the mode signal or the intensity signals are sent on the selected channel, or wherein the electrical stimulation unit receives the mode and intensity signals on at least one of the channels. Woods et al. teaches an electrical stimulation system for providing electrical stimulation to a subject's body (Abstract) comprising a wireless controller (Abstract, Col. 13, Lines 5-12, Col. 16, Lines 46-65) capable of sending control signals on any of a plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 28, Lines 49-67, Col. 29, Lines 30-45), the wireless controller having a control allowing selection of one of the plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45), wherein an indicator on the wireless controller is displayed to indicate that the selected channel is selected (channel selection, Fig. 12H, 185, 186, Fig. 12J, 190, 194, 196, 195, Figs. 14-15, channel displays, Figs. 14-15, Col. 26, Lines 10-60), wherein the electrical stimulation unit generates electrical stimulation signals corresponding to the selected channel displayed by the indicator on the wireless controller (channel selection, Fig. 12H, 185, 186, Fig. 12J, 190, 194, 196, 195, Figs. 14-15, channel displays, Figs. 14-15, Col. 26, Lines 10-60, stimulation according to the channels, Col. 27, Lines 35-55, Col. 29, Lines 30-45), wherein the selected channel is selected by pressing a channel selecting button on the wireless controller (channel selection toggles/buttons, Fig. 12H, 185, 186, Fig. 12J, 190, 194, 196, 195, Figs. 14-15, channel displays, Figs. 14-15, Col. 26 Lines 10-60), wherein mode signals or intensity signals are selected and are sent on the selected channel (134, 136, Fig. 11, Col. 25, Lines 1-10, 50-60, Col. 28, Lines 19-47), and an electrical stimulation unit which receives mode and intensity signals on at least one of the channels (Abstract, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation system as disclosed by Lenz et al. to have the wireless controller be capable of sending control signals on any of a plurality of channels, to have a control allowing selection of one of the plurality of channels, wherein an indicator on the wireless controller is displayed to indicate that the selected channel is selected, wherein the selected channel is selected by pressing a channel selecting button on the wireless controller, and wherein the mode signal or the intensity signals are sent on the selected channel, and wherein the electrical stimulation unit receives the mode and intensity signals on at least one of the channels, as taught by Woods et al., in order to separate the stimulation channels into a plurality of channels that can be individually controlled based on user input in order to easily and intuitively configure treatment parameters that are specific to each individual channel, so that different electrodes or groups of electrodes may have different parameters or programs, as also taught by Woods et al. (Abstract, Col. 9, Line 55 – Col. 10, Line 15). 
Lenz et al. and Woods et al. in combination does not specifically disclose wherein at least two electrodes are carried on one side of the same substrate, and least two fasteners are disposed on the other side of the same substrate, and wherein the electrical stimulation unit is in direct contact with the other side of the substrate through the at least two fasteners, wherein the electrical stimulation unit connects to the substrate by using the at least two fasteners and the at least two fasteners are disposed at two spots within an outer boundary of the electrical stimulation unit, wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners.  Yu teaches an electrical stimulation system (Abstract, Paragraph 0006, 0036) comprising at least two electrodes (11, Figs. 4, 9, 10) that are carried on one side of the same substrate (1b, Fig. 4, 7, 9, 10, Paragraph 0031-0032), wherein the substrate is an article of clothing to be worn by the subject (Abstract, Paragraph 0028, 0032), and least two fasteners (12, Figs. 4, 6, 9, and 10) are disposed on the other side of the same substrate (Paragraph 0006, 0028-0030) and wherein the electrical stimulation unit (2, Figs. 8-10)  is in direct contact with the other side of the substrate through the at least two fasteners (corresponding fasteners 24, Figs. 7-10, Paragraph 0030), wherein the electrical stimulation unit (2, Figs. 8-10)  connects to the substrate by using the at least two fasteners (corresponding fasteners 24, Figs. 7-10, Paragraph 0030) and the at least two fasteners (12, Figs. 4, 6, 9, and 10) are disposed at two spots (corresponding fasteners 24, Figs. 7-10, Paragraph 0030) within an outer boundary of the electrical stimulation unit (2, Figs. 7-10), wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners (Paragraph 0006, 0028-0032, Claim 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  configure the at least two electrodes to be carried on one side of the same substrate, and at least two fasteners to be disposed on the other side of the same substrate, wherein the electrical unit is in direct contact with the other side of the substrate through the at least two fasteners, wherein the electrical stimulation unit connects to the substrate by using the at least two fasteners and the at least two fasteners are disposed at two spots within an outer boundary of the electrical stimulation unit, wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners, as taught by Yu, in the electrical stimulation system with the electrical stimulation unit for providing electrical stimulation as taught by Lenz et al. and Woods et al. in combination, in order to provide stimulation by positioning a single element/substrate on a body area  in order to prevent the need for positioning multiple different electrode elements, and to ensure a secure direct connection for stimulation without the need for wires or different attachment mechanisms, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 2,  Lenz et al. and Woods et al. in combination disclose all of the claimed elements as described above except wherein the at least two fasteners are female fasteners and the electrical stimulation unit comprises at least two male fasteners for attaching the at least two female fasteners disposed on the substrate. Yu teaches an electrical stimulation system (Abstract, Paragraph 0006, 0036) comprising at least two electrodes (11, Figs. 4, 9, 10) that are carried on one side of the same substrate (1b, Fig. 4, 7, 9, 10, Paragraph 0031-0032), wherein the substrate is an article of clothing to be worn by the subject (Abstract, Paragraph 0028, 0032), and least two fasteners (12, Figs. 4, 6, 9, and 10) are disposed on the other side of the same substrate (Paragraph 0006, 0028-0030), wherein the fasteners are at least two male and female button fasteners (12, 24, Figs. 4, 6, 7, 9, and 10, Paragraph 0006, 0028-0032, 0036, Claim 1).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use male/female type button fasteners on the electrodes/stimulation unit, to securely attach the electrode substrate to the stimulation unit in a conductive manner, as also taught by Yu (Paragraph 0006, 0028-0032, Claim 1), in the electrical stimulation system as taught by Lenz et al. and Woods et al. in combination.
However, Yu does not specifically disclose wherein the fasteners on the substrates are female fasteners and the stimulation unit comprises male fasteners. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to switch the positions of the male and female fasteners, for manufacturing or securing attachment purposes, in the electrical stimulation system taught by Lenz et al., Woods et al. and Yu in combination since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.


Regarding Claims 3-4, Lenz et al. discloses an electrical stimulation system further wherein the electrodes are carried on substrates that are adapted to be applied to a body surface (8C, 8D, 8E, 8F, Fig. 6B, 6C, Paragraph 0089) and wherein the stimulation unit is adapted to be carried on a belt (12, Fig. 3), but does not specifically disclose wherein the two electrodes are carried on the same substrate, wherein the substrate is an article of clothing to be worn by the subject, and wherein the article of clothing is a sock. Yu teaches an electrical stimulation system comprising electrodes (11, Fig. 4, 9) that are carried on the same substrate (1b, Fig. 4, 9, Paragraph 0031-0032), wherein the substrate is an article of clothing to be worn by the subject (Abstract), wherein the article of clothing is a sock (Paragraph 0028, 0032, Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the two electrodes to be carried on the same substrate, wherein the substrate is an article of clothing to be worn by the subject such as a sock, as taught by Yu, in the electrical stimulation system disclosed by Lenz et al. and Woods et al. in combination, in order to provide electrical stimulation therapy to body areas such as the feet without the need for individual electrodes that may fall off or leave adhesive residue, as also taught by Yu (Paragraph 0004) 
Regarding Claim 7, Lenz et al. discloses an electrical stimulation system for providing electrical stimulation to a subject's body (Abstract) at least two electrodes (8C, 8D, 8E, 8F, Fig. 3, Paragraph 0083) carried on one side of substrates (8C, 8D, 8E, 8F, Fig. 3, 6B, Paragraph 0083, pads, Paragraph 0026) adapted to be disposed on the surface of the subject’s body in electrical contact with the subject's body (8C, 8D, 8E, 8F, Fig. 6B, Paragraph 0089) spaced apart from the electrical stimulation unit and from each other; at least two fasteners on the other side of the electrode substrates (electrodes 8C, 8D, 8E, 8F connected by fasteners to cables 8I, 8J, 8K, 8L, Fig. 3), wherein the at least two fasteners are configured for removably attaching with the corresponding structures configured on the electrical stimulation unit (electrodes 8C, 8D, 8E, 8F connected by fasteners to cables 8I, 8J, 8K, 8L, Fig. 3, Paragraph 0026, 0064, 0078, 0083). 
Regarding Claims 21-23, Lenz et al. discloses the electrical stimulation system further comprising a control causing the wireless controller to send a selected intensity signal (Paragraph 0031, 0038, 0078, 0080, 0092) comprising a control for increasing the intensity in increments and a control for decreasing the intensity in increments (Paragraph 0031, 0038, 0078, 0080, 0092). However, Lenz et al. does not specifically disclose a control that toggles among the channels or a control that toggles among the modes. Woods et al. teaches an electrical stimulation system for providing electrical stimulation to a subject's body (Abstract) comprising a wireless controller (Abstract, Col. 13, Lines 5-12, Col. 16, Lines 46-65) capable of sending control signals on any of a plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45), the wireless controller having a control allowing the user to select one of the plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45), wherein mode signals or intensity signals are selected by a user and are sent on the selected channel (134, 136, Fig. 11, Col. 25, Lines 1-10, 50-60, Col. 28, Lines 19-47), a control that toggles among the channels (Col. 26, Lines 10-25, Col. 28, Lines 49-65) and a control that toggles among the modes (different programs for stimulation, or different electrode sets and/or stimulation parameters, Col. 25, Lines 1-10, Col. 27, Lines 14-67, Col. 28, Lines 19-50), and a control for increasing the intensity in increments and a control for decreasing the intensity in increments (Col. 26, Lines 27-60, Col. 5, Lines 50-57, 134, 136, Fig. 11, Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation system as disclosed by Lenz et al. to include a control that toggles among the channels or a control that toggles among the modes, as taught by Woods et al., in order to allow the user to directly optimize stimulation using the controller by easily changing the stimulation location and parameters in order to best provide treatment, as also taught by Woods et al. (Abstract, Col. 4, Lines 48-67, Col. 26, Lines 10-46). 
Regarding Claims 24-26, Lenz et al. discloses the electrical stimulation system further comprising a control causing the wireless controller to send a selected intensity signal (Paragraph 0031, 0038, 0078, 0080, 0092) comprising a control for increasing the intensity in increments and a control for decreasing the intensity in increments (Paragraph 0031, 0038, 0078, 0080, 0092). However, Lenz et al. does not specifically wherein the channel selecting button on the wireless controller controls the selection of the plurality of channels by cycling through all of the plurality of channels, wherein the wireless controller further comprises a mode selecting button for selecting an operating mode for the electrical stimulation unit, and wherein the mode selecting button on the wireless controller controls the selection of the plurality of modes by cycling through all of the plurality of modes. Woods et al. teaches an electrical stimulation system for providing electrical stimulation to a subject's body (Abstract) comprising a wireless controller (Abstract, Col. 13, Lines 5-12, Col. 16, Lines 46-65) capable of sending control signals on any of a plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45), the wireless controller having a control allowing the user to select one of the plurality of channels (130, Fig. 11, Col. 26, Lines 10-45, Col. 27, Lines 35-55, Col. 29, Lines 30-45), wherein mode signals or intensity signals are selected by a user and are sent on the selected channel (134, 136, Fig. 11, Col. 25, Lines 1-10, 50-60, Col. 28, Lines 19-47), a control that toggles among the channels (Col. 26, Lines 10-25, Col. 28, Lines 49-65) and a control that toggles among the modes (different programs for stimulation, or different electrode sets and/or stimulation parameters, Col. 25, Lines 1-10, Col. 27, Lines 14-67, Col. 28, Lines 19-50), and a control for increasing the intensity in increments and a control for decreasing the intensity in increments (Col. 26, Lines 27-60, Col. 5, Lines 50-57, 134, 136, Fig. 11, Abstract), wherein the channel selecting button on wireless controller controls the selection of the plurality of channels by cycling through all of the plurality of channels (134, 136, Fig. 11, Col. 25, Lines 1-10, 50-60, Col. 28, Lines 19-47), wherein the wireless controller further comprises a mode selecting button for selecting an operating mode for the electrical stimulation unit (different programs for stimulation, or different electrode sets and/or stimulation parameters, Col. 25, Lines 1-10, Col. 27, Lines 14-67, Col. 28, Lines 19-50), and wherein the mode selecting button on the wireless controller controls the selection of the plurality of modes by cycling through all of the plurality of modes (different programs for stimulation, or different electrode sets and/or stimulation parameters, Col. 25, Lines 1-10, Col. 27, Lines 14-67, Col. 28, Lines 19-50). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the electrical stimulation system as disclosed by Lenz et al. to include a channel selecting button on the wireless controller controls the selection of the plurality of channels by cycling through all of the plurality of channels, wherein the wireless controller further comprises a mode selecting button for selecting an operating mode for the electrical stimulation unit, and wherein the mode selecting button on the wireless controller controls the selection of the plurality of modes by cycling through all of the plurality of modes, as taught by Woods et al., in order to allow the user to directly optimize stimulation using the controller by easily changing the stimulation location and parameters in order to best provide treatment, as also taught by Woods et al. (Abstract, Col. 4, Lines 48-67, Col. 26, Lines 10-46).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz et al. in view of Woods et al., further in view of Yu, further in view of Johnson (US Publication No. 2004/0254624, previously cited in Advisory Action)
Regarding Claim 6, Lenz et al., Woods et al., and Yu in combination teach all of the claimed elements except specifically wherein the at least two fasteners are configured for permanently attaching with the electrical stimulation unit and electrodes. Lenz et al. appears to show that the electrodes are permanently attached/not detachable to the cables (8, Fig. 6A, 6D, cables are still attached to electrodes during charging/storage, Paragraph 0091), and that the cables are permanently attached/not detachable to the stimulation unit (8, Fig. 6A, 6D, cables are still attached to stimulation unit 6 during charging/storage, Paragraph 0091). Yu appears to show embodiments where the cables are not detachable (21, Fig. 5, 6). Furthermore, Johnson teaches an electrical stimulator system (Abstract) comprising an electrical stimulation unit (110, Fig. 1) that is attached with fasteners (124, Fig. 3) to a substrate in the form of a wearable garment (100, 112, Fig. 1, Paragraph 0029-0031), wherein the fasteners may be configured for permanent attachment (Paragraph 0030). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least two fasteners to be permanently attached to the electrical stimulation unit and electrodes as taught by Johnson, in the electrical stimulation system as taught by Lenz et al., Woods et al., and Yu in combination, in order to prevent detaching and potentially misplacing elements or to prevent reusability (e.g. for sanitary reasons), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Response to Arguments
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-4, 6-7, and 21-26 as made in the previous Final Rejection Office Action mailed 31 December 2020 have been withdrawn due to the Applicant’s removal of the claim language at issue. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-4, 6-7, and 21-26 have been made above due to the amendments. 
The Applicant’s arguments, filed in the RCE filed 16 February 2021, which incorporates the After Final Amendment filed 18 January 2021, with respect to the previous 35 USC 103 rejections of Claims 1-4, 6-7, and 21-26 as made in the previous Final Rejection Office Action mailed 31 December 2020 have been fully considered but are not persuasive. 
In response to the Applicant's arguments (Pages 5-6 of After Final Response) that none of the previously cited references disclose the newly added limitations to Claim 1, in particular “wherein the electrical stimulation unit connects to the substrate by using the at least two fasteners and the at least two fasteners are disposed at two spots within an outer boundary of the electrical stimulation unit” and in Claim 27 “wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners”, the Examiner agrees that previously cited Lenz et al., Woods et al. and Gehman et al. does not teach these features. However, previously cited Yu teaches an electrical stimulation system (Abstract, Paragraph 0006, 0036) comprising at least two electrodes (11, Figs. 4, 9, 10) that are carried on one side of the same substrate (1b, Fig. 4, 9, Paragraph 0031-0032), wherein the substrate is an article of clothing to be worn by the subject (Abstract, Paragraph 0028, 0032), and least two fasteners (12, Figs. 4, 6, 9, and 10) are disposed on the other side of the same substrate (Paragraph 0006, 0028-0030) and wherein the electrical stimulation unit (2, Figs. 8-10)  is in direct contact with the other side of the substrate through the at least two fasteners (corresponding fasteners 24, Figs. 7-10, Paragraph 0030), wherein the electrical stimulation unit (2, Figs. 8-10)  connects to the substrate by using the at least two fasteners (corresponding fasteners 24, Figs. 7-10, Paragraph 0030) and the at least two fasteners (12, Figs. 4, 6, 9, and 10) are disposed at two spots (corresponding fasteners 24, Figs. 7-10, Paragraph 0030) within an outer boundary of the electrical stimulation unit (2, Figs. 7-10), wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners (Paragraph 0006, 0028-0032, Claim 1). Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  configure the at least two electrodes to be carried on one side of the same substrate, and at least two fasteners to be disposed on the other side of the same substrate, wherein the electrical unit is in direct contact with the other side of the substrate through the at least two fasteners, wherein the electrical stimulation unit connects to the substrate by using the at least two fasteners and the at least two fasteners are disposed at two spots within an outer boundary, wherein the electrical stimulation unit is releasably connected with the substrate via the at least two fasteners, as taught by Yu, in the electrical stimulation system with the electrical stimulation unit for providing electrical stimulation as taught by Lenz et al. and Woods et al. in combination, in order to provide stimulation by positioning a single element/substrate on a body area  in order to prevent the need for positioning multiple different electrode elements, and to ensure a secure direct connection for stimulation without the need for wires or different attachment mechanisms, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Therefore, Claim 1 remains rejected as described in detail above. 
No additional specific arguments were presented with respect to dependent Claims 2-4, 6, 7, and 21-26, or new Claim 27. Therefore, Claims 1-4, 6, 7, and 21-27 are rejected as described in detail above. 




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792